                                                                                                        rl




  1 ~~
                                                                         CLERK, U.S. DISTRICT
  21                                                                                            COURT


  3 ;,                                                                        OCT 1 8 2018
  4'                                                                   CENTRAL DISTRICT
                                                                                        OF CALIFORNIA
                                                                       BY                     DEPUTY
    J

  6



  s                           UNITED STATES DISTRICT COURT
    y                        CENTRAL DISTRICT OF CALIFORNIA
lU
li           UNITED STATES OF AME~tZI~CA,                          Case No.: ~ ~ -' Q In ~~
12                                              t~laintiff,        ORDER OF DETENTION
1 ,          vs.
i =:
             ~-u ~1'l orl~   ~ ce~ ~ r~r    ,
1~                                              i7efendant.
i ~"
i:                                                            I.
1 ~~         ~.    O     On motion ofthe Government in a case allegedly involving:
1 ~~               1.    O       a crime of violence.
2~:>               2.    O       an offense with maximum sentence of life imprisonment or death.
z                  3.    ~)      a narcotics or controlled substance offense with maximum sentence
2~.'                             of ier~ or more years.
2_,                4.   (}      any ieiony - w~lere defendant convicted oftwo or more prior offenses
2~                               described above.
2~~                5.    O      any relony that is not otherwise a crime of violence that involves a
2~                               minor victim, or possession or use of a firearm or destructive device
2"/                             or any other dangerous weapon, or a failure to register under 18
2& ~,                           U.S.Q. § 2250.


        ii
         ~`
         '
         E
         '~ B.     (~ On motion by the Government/( )on Court's own motion, in a case
                          allegedly involving:
                   (~1~ On the further allegation by the Government of:
    ~+                    1.    (J~ a serious risk that the defendant will flee.
:
J                         ~.   (j      a serious risk that the defendant will:
    CJ                          a.    (j       obstruct or attempt to obstruct justice.
 ,~
                                e.    (j       threaten, injure or intimidate a prospective witness or
    a                           juror, or attempt to do so.
    ,
    c         C.   The Government( )is/( ~s not entitled to a rebuttable presumption that no
1 Cl               condition or combination of conditions will reasonably assure the defendant's
1'                 appearance as required and the safety or any person or the community.
1~~
i~                                                       II.
1 ~.          I~   i ~ The Couri finas inat no condition or combination of conditions will
1                         reasonably assure:
1 t~                1.   (~ the appearance of the defendant as required.
i"                             (~ an "or
I                  2.     ~v~ t1~e safety of any person or the community.
TJ            IC   O     'The Court ~~nds gnat the defendant has not rebutted by sufficient evidence to
2~~                       the contrary the presumption provided by statute.
2_
2~_                                                      ~I~.
2                  The Court has co~side~•ea:
2L.           A.   (X)    the nature and circumstar_ces of the offenses) charged, including whether
2~                        the offense is a crime of violence, a Federal crime of terrorism, or involves ~I
2                         a minor victim or a controlled substance, firearm, explosive, or destructive
2~;                       device;

2             B.   (X) tie weight of evidence against the defendant;

                                                     Page 2 of4
        ~,
        I,



     1 ~ C.       (X)    the history and characteristics of the defendant; and
    2        D.   (X)    the nature and seriousness ofthe danger to any person or the community.


    ~                                                     YV.
    ~              1ne Court aiso has considered aii the evidence adduced at the hearing and the
    6        arguments    and/or     statements      of counsel, and              the   Pretrial   Services
             Report/recommendation.


                                                          V.
1U                 The Couri bases the foregoing findings) on the following:
1_           A.   (~ As to flight risk:
1='                 ino S~~~~tb~. (ace ~ I ~v~
i :-                ~ o i~~ c~v~m cc i1 Aso~~~s
                    s ~~ l~S -fu,~~ cc a~ u~.e 1~~3~
i~                  ~u rn etc~S pa ~l.e -~- ~'Le ct~ ;,~~~:I~~s
i ~.                V S e o~ a ~~?zS
i                    ~ v ~ ~~~- 1~ f~ s~-~2i ti             e ~c~-Qn
i ~,
l
2~;
2            ~.    ~~    ~s tc uang~r:
2.                 ~ £~JI~1 ~1,~ G~/1~1'Yl t~'l~ ~`L~l~         ~~1 C~-t~c~.tti     ~'1~~.1~1~


L~                  ~p n~ (°~ ~ QSte. ~1o IcC,~~YIS


2c
2
2~>

                                                     Page 3 of4
        7
        ~y
      ~s
    ~ ~1
                                                       ~~~

    7        A.    ()    The Court finds that a serious risk exists the defendant will:
    J                    1.    ()     obstruct or attempt to obstruct justice.
    4                    2.    O      attempt to/( )threaten, injure or intimidate a witness or juror.
             7~.   'The Court bases the roregoing Iinding(s) on the following:
    b




lU                                                    VII.
li           A~.   IT IS THEREFORE O~ERED that the defendant be detained prior to trial.
1 ~.~        B.    IT IS FURTHER ORDERED that the defendant be committed to the custody ofthe
I                  Attorney General for confinement in a corrections facility separate, to the extent
1 L,               practiicabie, from persons awai~ing or serving sentences or being held in custody
i~                 pending appeal.
i            C.    Ii~ iS r-~~Ti~,R ~it~DER~il thatthe defendant be afforded reasonable opportunity
i.,.
                   for private consuliatian with counse~.
1%           D.    ii I~ F~J% rir:l~ ORDERED that, on order of a Court of the United States or on
i                  request ofany attorney for the Government,the person in charge ofthe corrections
zc~                 aci~ity in which defendant is confined deliver the defendant to a United States
z                  marshal for the purpose of an appearance in connection wiih a court proceeding.
2~,
2;
~~: .        DATE~ ; _ D~._C~f~ 2D l$                      ~~G(~C~
                                                   JE _ ROSENBLUTH
                                                   U.S. MAGISTRATE JUDGE


-~ ~:



                                                  gage 4 of4
